UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q (Mark One) T QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedSeptember 30, 2010 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period fromto Commission file number1-8594 PRESIDENTIAL REALTY CORPORATION (Exact name of registrant as specified in its charter) Delaware 13-1954619 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 180 South Broadway, White Plains, New York10605 (Address of principal executive offices) Registrant’s telephone number, including area code914-948-1300 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer£ Accelerated filer £ Non-accelerated filer £ (Do not check if a smaller reporting company) Smaller reporting companyT Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes £No T The number of shares outstanding of each of the registrant’s classes of common stock as of November 9, 2010 was 442,533 shares of Class A common stock and 2,960,147 shares of Class B common stock. PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES Index to Form 10-Q For the Quarterly Period Ended September 30, 2010 Page Part I Financial Information (Unaudited) Item 1. Financial Statements Consolidated Balance Sheets (Unaudited) 1 Consolidated Statements of Operations (Unaudited) 2 Consolidated Statement of Stockholders’ Equity (Unaudited) 3 Consolidated Statements of Cash Flows (Unaudited) 4 Notes to Consolidated Financial Statements (Unaudited) 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures about Market Risk 40 Item 4. Controls and Procedures 40 Part II Other Information Item 6. Exhibits 40 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) September 30, December 31, Assets Real estate (Note 2) $ $ Less: accumulated depreciation Net real estate Mortgage portfolio held for sale (Note 3) - Net mortgage portfolio (of which $769,338 in 2010 and $769,037 in 2009 are due within one year) (Note 3) Investments in joint ventures (Note 4) Assets related to discontinued operations (Note 5) Prepaid expenses and deposits in escrow Other receivables (net of valuation allowance of $219,295 in 2010 and $234,316 in 2009) Cash and cash equivalents Securities available for sale (Note 6) Other assets Total Assets $ $ Liabilities and Stockholders' Equity Liabilities: Mortgage debt (of which $366,112 in 2010 and $375,916 in 2009 are due within one year) $ $ Liabilities related to discontinued operations (Note 5) Contractual pension and postretirement benefits liabilities Defined benefit plan liability Accrued liabilities Accounts payable Other liabilities Total Liabilities Stockholders' Equity: Common stock: par value $.10 per share September30, December31, Class A Authorized: Issued: Treasury: Class B Authorized: Issued: Treasury: Additional paid-in capital Retained earnings Accumulated other comprehensive loss (Note 9) ) ) Treasury stock (at cost) ) ) Total Presidential Realty Corporation stockholders' equity Noncontrolling interest (Note 7) ) ) Total Stockholders' Equity Total Liabilities and Stockholders' Equity $ $ See notes to consolidated financial statements. 1 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) THREE MONTHS ENDED NINE MONTHS ENDED SEPTEMBER 30, SEPTEMBER 30, Revenues: Rental $ Interest on mortgages - notes receivable Other revenues 13 12 Total Costs and Expenses: General and administrative Depreciation on non-rental property Rental property: Operating expenses Interest on mortgage debt Real estate taxes Depreciation on real estate Amortization of in-place lease values and mortgage costs Total Other Income (Loss): Investment income Equity in the loss from joint ventures (Note 4) Gain on settlement of joint venture loans (Notes 3 and 4) - Income (loss) from continuing operations ) ) ) Discontinued Operations (Note 5): Income from discontinued operations Net gain from sales of discontinued operations - Total income from discontinued operations Net income (loss) ) ) Add: Net loss from noncontrolling interest (Note 7) Net Income (Loss) attributable to Presidential Realty Corporation $ $ ) $ ) $ Earnings per Common Share attributable to Presidential Realty Corporation (basic and diluted) (Note 10): Income (loss) from continuing operations $ ) $ ) $ ) $ Discontinued Operations: Income from discontinued operations Net gain from sales of discontinued operations - Total income from discontinued operations Net Income (Loss) per Common Share - basic $ $ ) $ ) $ - diluted $ $ ) $ ) $ Weighted Average Number of Shares Outstanding - basic - diluted Amounts attributable to Presidential Realty Corporation Common Shareholders: Income (loss) from continuing operations $ ) $ ) $ ) $ Total income from discontinued operations Net Income (Loss) $ $ ) $ ) $ See notes to consolidated financial statements. 2 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENT OF STOCKHOLDERS' EQUITY (Unaudited) Presidential Realty Corporation Stockholders Common Stock Additional Paid-in Capital Retained Earnings Accumulated Other Comprehensive Loss Treasury Stock Noncontrolling Interest Comprehensive Loss Total Stockholders' Equity Balance at January 1, 2010 $ ) $ ) $ ) $ Issuance and vesting of restricted stock - Comprehensive loss: Net loss - - ) - - ) $ ) ) Other comprehensive income (loss) - Net unrealized gain on securities available for sale - Adjustment for contractual postretirement benefits - - - ) - - ) ) Comprehensive loss ) Comprehensive loss attributable to noncontrolling interest Comprehensive loss attributable to Presidential Realty Corporation $ ) Balance at September 30, 2010 $ ) $ ) $ ) $ 3 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NINE MONTHS ENDED SEPTEMBER30, Cash Flows from Operating Activities: Cash received from rental properties $ $ Interest received Miscellaneous income Interest paid on rental property mortgage debt ) ) Cash disbursed for rental property operations ) ) Cash disbursed for general and administrative costs ) ) Net cash used in operating activities ) ) Cash Flows from Investing Activities: Payments received on notes receivable Proceeds from sales of properties Payments received on settlement of joint venture loans Payments disbursed for additions and improvements ) ) Purchase of securities available for sale - ) Proceeds from sales of securities Net cash provided by (used in) investing activities ) Cash Flows from Financing Activities: Principal payments on mortgage debt ) ) Proceeds of mortgage refinancing - Payments disbursed for mortgage costs ) ) Net cash used in financing activities ) ) Net Increase (Decrease) in Cash and Cash Equivalents ) Cash and Cash Equivalents, Beginning of Period Cash and Cash Equivalents, End of Period $ $ See notes to consolidated financial statements. 4 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) NINE MONTHS ENDED SEPTEMBER30, Reconciliation of Net Income (Loss) to Net Cash Used in Operating Activities Net Income (Loss) $ ) $ Adjustments to reconcile net income (loss) to net cash used in operating activities: Net gain from sales of discontinued operations ) ) Gain on settlement of joint venture loans ) ) Equity in the loss from joint ventures Depreciation and amortization Net change in revenue related to acquired lease rights/obligations and deferred rent receivable ) ) Amortization of discounts on notes and fees ) ) Issuance of stock to directors and officers Changes in assets and liabilities: Decrease (increase) in other receivables ) Decrease in accounts payable and accrued liabilities ) ) Increase (decrease) in other liabilities ) Decrease in prepaid expenses, deposits in escrow and deferred charges Other ) Total adjustments ) ) Net cash used in operating activities $ ) $ ) SUPPLEMENTAL NONCASH DISCLOSURES: Fair value of assets received in settlement of notes receivable due from joint ventures: 50% partnership interest in IATG Puerto Rico, LLC $ Note receivable $ Satisfaction of mortgage debt as a result of assumption of the mortgage debt by purchaser $ See notes to consolidated financial statements. 5 Index PRESIDENTIAL REALTY CORPORATION AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS FOR THE NINE MONTHS ENDED SEPTEMBER 30, 2010 (UNAUDITED) Presidential Realty Corporation (“Presidential” or the “Company”), is operated as a self-administrated, self-managed Real Estate Investment Trust (“REIT”). The Company is engaged principally in the ownership of income producing real estate and in the holding of notes and mortgages secured by real estate or interests in real estate.Presidential operates in a single business segment, investments in real estate related assets. Management believes that, barring any unforeseen circumstances, the Company has sufficient liquidity and capital resources to carry on its existing business and to pay any dividends required to maintain REIT status.However, in the current ongoing economic downturn, given our continuing decline in revenues, expected losses from continuing operations and negative cash flows from operating activities, management believes that Presidential might have insufficient liquidity and capital resources to operate in future years without sales of its assets.As a result, the Board of Directors has determined to seek shareholder approval for a plan of liquidation of the Company or to seek other strategic alternatives with interested parties. 1. SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES A.Principles of Consolidation – The consolidated financial statements include the accounts of Presidential Realty Corporation and its wholly owned subsidiaries.Additionally, the consolidated financial statements include 100% of the account balances of PDL, Inc. and Associates Limited Co-Partnership (the “Hato Rey Partnership”).PDL, Inc. (a wholly owned subsidiary of Presidential and the general partner of the Hato Rey Partnership) and Presidential own an aggregate 60% general and limited partnership interest in the Hato Rey Partnership (see Note 7).All significant intercompany balances and transactions have been eliminated. B.Net Income (Loss) Per Share – Basic net income (loss) per share data is computed by dividing net income (loss) by the weighted average number of shares of Class A and Class B common stock outstanding (excluding nonvested shares) during each period.Diluted net income per share is computed by dividing net income by the weighted average shares outstanding, including the dilutive effect, if any, of nonvested shares. (See Note 10.) C.Basis of Presentation – The accompanying unaudited consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America for interim financial information.The results for such interim periods are not necessarily indicative of the results to be expected for the year.In the opinion of management, all adjustments (consisting of only normal recurring accruals) considered necessary for a fair presentation of the results for the respective periods have been reflected.These consolidated financial statements and accompanying notes should be read in conjunction with the Company’s Form 10-K for the year ended December 31, 2009. D.Management Estimates – In preparing the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, management is required to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities as of the date of the consolidated balance sheets and the reported amounts of income and expense for the reporting period.Actual results could differ from those estimates. 6 Index E.Securities Available for Sale – The Company’s investments are in marketable equity and debt securities consisting primarily of notes and bonds of agencies of the federal government.Disposition of such securities may be appropriate for either liquidity management or in response to changing economic conditions, so they are classified as securities available for sale. Securities available for sale are reported at fair value in accordance with the Fair Value Measurements and Disclosures Topic of the Financial Accounting Standards Board (“FASB”) Accounting Standards Codification (“ASC”).The valuation of securities available for sale was determined to be Level 1 financial assets within the valuation hierarchy in this topic, and is based on current market quotes received from financial sources that trade such securities. Unrealized gains and losses are reported as other comprehensive income in the consolidated statement of stockholders’ equity until realized.The Company evaluates these investments for other-than-temporary declines in value, and, if such declines were other than temporary, the Company would record a loss on the investments. Gains and losses on sales of securities are determined using the specific identification method. F.Discontinued Operations – The Company follows the guidance of the Presentation and Property, Plant, and Equipment Topics of the ASC, with respect to long-lived assets classified as held for sale.The ASC requires that the results of operations, including impairment, gains and losses related to the properties that have been sold or properties that are intended to be sold, be presented as discontinued operations in the statements of operations for all periods presented and the assets and liabilities of properties intended to be sold are to be separately classified on the balance sheet.Properties designated as held for sale are carried at the lower of cost or fair value less costs to sell and are not depreciated. G.Equity Method – The Company accounts for its investments in joint ventures using the equity method of accounting. H.Accounting for Uncertainty in Income Taxes – The Company follows the guidance for the recognition of current and deferred income tax accounts, including accrued interest and penalties, in accordance with ASC 740-10-25.If the Company’s tax positions in relation to certain transactions were examined and were not ultimately upheld, the Company would be required to pay an income tax assessment and related interest.Alternatively, the Company could elect to pay a deficiency dividend in order to continue to qualify as a REIT and the related interest assessment to the taxing authorities. I.Recently Adopted Accounting Standards – In June, 2009, the FASB issued new provisions to the Consolidated Topic of the ASC, which modified the existing quantitative guidance used in determining the primary beneficiary of a variable interest entity (“VIE”) by requiring entities to qualitatively assess whether an enterprise is a primary beneficiary, based on whether the entity has (i) power over the significant activities of the VIE, and (ii) an obligation to absorb losses or the right to receive benefits that could be potentially significant to the VIE.These new provisions became effective for all new and existing VIEs on January 1, 2010.The Company’s adoption of these provisions on January 1, 2010 had no impact on the Company’s consolidated financial statements. 7 Index In January, 2010, the FASB issued a new accounting standard for distributions to stockholders with components of stock and cash.The guidance clarifies that in calculating earnings per share, an entity should account for the stock portion of the distribution as a stock issuance and not as a stock dividend.The new standard was effective for fiscal years and interim periods ending after December 15, 2009 and should be applied on a retrospective basis.The Company’s adoption of the new standard on December 31, 2009 had no impact on the Company’s consolidated financial statements. 2. REAL ESTATE Real estate is comprised of the following: September30, December31, Land $ $ Buildings Furniture and equipment Total real estate $ $ 3. MORTGAGE PORTFOLIO The components of the mortgage portfolio are as follows: September30, December31, Note receivable held for sale $ $ - Notes receivable $ $ Less: Discounts Net mortgage portfolio $ $ At September 30, 2010, all of the notes in the Company’s mortgage portfolio are current in accordance with their terms, as modified. Mortgage Portfolio Held for Sale On February 27, 2009, the Company completed a Settlement Agreement with The Lightstone Group (“Lightstone”) and David Lichtenstein regarding various claims the Company had asserted against them.Under the terms of the Settlement Agreement, an affiliate of Lightstone, which is the debtor on an existing loan from the Company in the outstanding principal amount of $2,074,994, assumed $10,000,006 of indebtedness under the $9,500,000 and $8,600,000 mezzanine loans due from Lightstone.The total indebtedness was consolidated into a nonrecourse loan in the outstanding principal amount of $12,075,000 (the “Consolidated Note”).The Consolidated Note is secured by the ownership interests in entities owning nine apartment properties (1,056 apartment units) located in Virginia (which had previously secured the $2,074,994 indebtedness) and 75% of the ownership interests in entities owning nine additional apartment properties (931 apartment units) located in Virginia and North Carolina. 8 Index The carrying value of the $12,075,000 Consolidated Note on the Company’s consolidated balance sheet is $2,074,994.This is the same carrying value of the $2,074,994 note that was on the Company’s consolidated balance sheet prior to the consolidation of that note with the additional $10,000,006 indebtedness assumed by the affiliate of Lightstone pursuant to the Settlement Agreement.The $10,000,006 additional portion of the Consolidated Note was received in partial settlement of the $9,500,000 and $8,600,000 mezzanine loans held by the Company, which had a net carrying value of $0 on the Company’s consolidated balance sheet at December 31, 2008.Accordingly, in 2009, there was no adjustment on the Company’s consolidated balance sheet and no gain or loss was recorded on the Company’s consolidated financial statements as a result of the receipt of the Consolidated Note. The Consolidated Note accrues interest at the rate of 13% per annum and is due on February 1, 2012.All net cash flow from the eighteen apartment properties will be utilized to pay the interest accrued on the Consolidated Note and to the extent that there is not sufficient cash flow to pay all accrued interest, the unpaid interest will be deferred until the maturity of the Consolidated Note.The Company does not believe that there will be sufficient cash flow from the security for the Consolidated Note to pay all of the interest that is due on the note, the deferred interest that will be due at maturity and the $12,075,000 principal amount due at maturity. However, the Company believes that the monthly interest due on the $2,074,994 portion of the note will be paid in accordance with the terms of the note and, as a result, the Company will accrue the interest on this portion of the note.For the nine months ended September 30, 2010, the Company received the interest due on the $2,074,994 portion of the Note. The interest due on the $10,000,006 portion of the note is being recorded in income on a cash basis as interest is received and the balance of the interest due on the $10,000,006 is deferred and is due at maturity of the note.For the nine months ended September 30, 2010, the Company received $141,064 of interest payments on this portion of the Consolidated Note and the unaccrued deferred interest was $1,874,327. During the quarter ended September 30, 2010, the Company began to market the $12,075,000 Consolidated Note for sale and at September 30, 2010, classified the note as held for sale on its consolidated balance sheet.Based on indications of interest received by the Company, management believes it will sell the Consolidated Note in excess of its $2,074,994 carrying value. Net Mortgage Portfolio Under the terms of the Settlement Agreement, the Company also received a $750,000 non-interest bearing, nonrecourse note originally due on January 31, 2010, which is secured by a 25% ownership interest in IATG Puerto Rico, LLC (“IATG”) (see Note 4).In May, 2010, the Company extended the maturity date of the note to December 31, 2010 and received a $10,000 fee. In March, 2009, the Company had preliminarily estimated the fair value of the $750,000 note to be $200,000 and the Company recorded the $200,000 note receivable on its consolidated balance sheet and recognized a gain on settlement of joint venture loans of $200,000 in its consolidated financial statements at March 31, 2009.Subsequently, the Company received an independent appraisal of the IATG property (see Note 4) and based upon that appraisal, the Company estimated the fair value of the $750,000 note to be $664,000 ($750,000 note receivable less a discount on the note receivable of $86,000).Accordingly, in June, 2009, the Company recorded an additional $464,000 for the note receivable on its consolidated balance sheet and recognized an additional gain of $464,000 on settlement of joint venture loans in its consolidated financial statements.For the nine months ended September 30, 2010, the Company recognized in interest income $8,329 of the amortization of discount recorded on the note receivable. 9 Index 4. INVESTMENTS IN JOINT VENTURES At September 30, 2010 the Company’s only joint venture investment with Lightstone and David Lichtenstein is a $1,980,879 investment in IATG (as further described below) and it also has two loans due from entities controlled by Mr. Lichtenstein in the outstanding principal amounts of $12,075,000 and $750,000 with an aggregate net carrying value of $2,824,994 (as described in Note 3 above).The $4,805,873 net carrying value of these investments constitutes approximately 19% of the Company’s total assets at September 30, 2010. As part of the February 27, 2009 Settlement Agreement, the Company received a 50% ownership interest in IATG, the Lightstone affiliate that owns The Las Piedras Industrial Complex, an industrial property located in Las Piedras, Puerto Rico consisting of approximately 68 acres of land and 380,800 square feet of rentable space contained in several buildings in the complex.The property is substantially vacant and the owners may attempt to sell the property.The property is managed by a Lightstone affiliate and Lightstone has agreed to advance funds to pay any negative cash flow from the operations of the property until a sale can be accomplished and has agreed that if it does not do so, it will transfer its remaining 49% interest in the property to Presidential. For the quarter ended March 31, 2009, the Company recorded its investment in IATG at an estimated fair value of $1,500,000, which estimate was based on information that the Company had available to it at the time, and recognized a gain on settlement of joint venture loans. During the quarter ended June 30, 2009, the Company obtained an independent appraisal of the property owned by IATG and based on the appraised value of $6,500,000, the Company adjusted the preliminary estimate of the value of its 50% ownership interest in the IATG property from $1,500,000 to $3,250,000 on its consolidated financial statements.In the quarter ended June 30, 2009, the Company recorded an additional $1,750,000 investment in joint ventures and recognized an additional $1,750,000 gain on the settlement of joint venture loans. While management believes that the $6,500,000 appraised value of the IATG property is a reasonable value, there can be no assurancethat if and when the property is sold, it can be sold for its appraised value. At December 31, 2009, the Company had investments in joint ventures in two entities that are controlled by Lightstone and David Lichtenstein; a 50% interest in IATG and a 29% interest in Lightstone II. The Company had a mezzanine loan in the amount of $7,835,000 to Lightstone II which was secured by ownership interests in the Shawnee Mall and the Brazos Mall properties (“Shawnee/Brazos Malls”).In connection with this loan, the Company received a 29% ownership interest in Lightstone II. At December 31, 2009, the carrying value of this investment was zero. 10 Index In January, 2009, Lightstone defaulted on payments of interest due on the $7,835,000 loan and pursuant to the Settlement Agreement, the Company received a personal guaranty from Mr. Lichtenstein of certain amounts due under the Company’s $7,835,000 mezzanine loan (relating to the Shawnee/Brazos Malls), which personal guaranty was limited to $500,000.At December 31, 2009, the Company recognized a $500,000 gain on settlement of joint venture loans in its consolidated financial statements and recorded a $500,000 receivable due from Mr. Lichtenstein on its consolidated balance sheet, which payment was received in March, 2010.On September 15, 2010, the Company entered into an agreement with Lightstone II and Mr. Lichtenstein, whereby the Company received a $150,000 payment in satisfaction of the mezzanine loan and assigned its 29% interest in Lightstone II to Lightstone.At September 30, 2010, the Company recognized a $150,000 gain on settlement of joint venture loans in its consolidated financial statements. The Company accounts for investments in joint ventures using the equity method.Activity in investments in joint ventures for the period ended September 30, 2010 is as follows: Balance at December31, Equity in the Loss from Joint Ventures Balance at September30, IATG (1) $ $ ) $ Shawnee/Brazos Malls (2) - - - $ $ ) $ Equity in the loss from joint ventures is as follows: Three Months Ended Nine Months Ended September 30, September 30, IATG (1) $ ) $ ) $ ) $ ) Shawnee/Brazos Malls (2) - ) - ) $ ) $ ) $ ) $ ) (1) The Company recorded its 50% share of the loss from IATG for the nine months ended September 30, 2010 and for the seven months ended September 30, 2009. (2) At September 30, 2010, the Company no longer has an investment in Lightstone II.For the 2009 periods, interest income earned by the Company at the rate of 11% per annum on the outstanding $7,835,000 loan from the Company to Lightstone II was included in the calculation of the Company’s share of the loss from joint ventures for the Shawnee/Brazos Malls.At December 31, 2009, the Company’s investment in the Shawnee/Brazos Malls was reduced by distributions and losses to zero. 11 Index The summary financial information for IATG is as follows: September30, December31, (Amounts in thousands) Condensed Balance Sheets Net real estate $ $ Cash and cash equivalents 38 43 Accounts receivable 98 4 Deferred expenses Prepaid expenses - 14 Total Assets $ $ Note payable (1) $ $ Other liabilities Total Liabilities Members’ Deficit ) ) Total Liabilities and Members’ Deficit $ $ (1) The note payable is payable to an affiliate of Lightstone and payment thereof is subordinate to the Company’s right to receive its share of the proceeds of a sale or refinancing. ThreeMonths Ended September30, ThreeMonths Ended September30, NineMonths Ended September30, SevenMonths Ended September30, (Amounts in thousands) Condensed Statements of Operations Revenues $ Interest on note payable ) Other expenses ) Loss before depreciation and amortization ) Depreciation and amortization ) Net Loss $ ) $ ) $ ) $ ) 12 Index The summary financial information for the Shawnee/Brazos Malls is as follows: December31, (Amounts in thousands) Condensed Balance Sheets Net real estate $ In-place lease values and acquired lease rights Prepaid expenses and deposits in escrow Cash and cash equivalents Deferred financing costs Other assets Total Assets $ Nonrecourse mortgage debt $ Mezzanine notes payable (1) Other liabilities Total Liabilities Members’ Deficit ) Total Liabilities and Members’ Deficit $ (1) The mezzanine notes payable included a $7,835,000 mezzanine note which was payable to the Company and the balance was payable to an affiliate of Lightstone.The payment due to the affiliate of Lightstone was subordinate to the Company’s mezzanine note. Three Months Ended September30, Nine Months Ended September30, (Amounts in thousands) Condensed Statements of Operations Revenues $ $ Interest on mortgage debt and other debt ) ) Other expenses ) ) Loss before depreciation and amortization ) ) Depreciation and amortization ) ) Net Loss $ ) $ ) 5. DISCONTINUED OPERATIONS For the periods ended September 30, 2010 and 2009, income from discontinued operations includes the Building Industries Center in White Plains, New York (which consists of 23,500 square feet of commercial space), the Mapletree Industrial Center property in Palmer, Massachusetts (which consists of 385,000 square feet of commercial space), two cooperative apartment units in Riverdale, New York and two cooperative apartment units in New York, New York.The Building Industries Center property was sold on September 30, 2010.The two cooperative apartment units in Riverdale, New York and the two cooperative apartment units in New York, New York were sold in June, 2010.In addition, income from discontinued operations for the periods ended September 30, 2009 included the Crown Court property in New Haven, Connecticut (105 apartment units and 2,000 square feet of commercial space) and one cooperative apartment unit in Riverdale, New York which were sold in April, 2009 and October, 2009, respectively. 13 Index The following table summarizes income for the properties sold or held for sale: Three Months Ended Nine Months Ended September 30, September 30, Revenues: Rental $ Rental property expenses: Operating expenses Interest on mortgage debt Real estate taxes Depreciation - Amortization of mortgage costs Total Other income: Investment income 72 Income from discontinued operations Net gain from sales of discontinued operations - Total income from discontinued operations $ During the quarter ended December 31, 2009, the Company began to market the Building Industries Center property in White Plains, New York for sale and designated it as held for sale.In March, 2010, the Company obtained a new $1,250,000 mortgage on the property and repaid the $1,038,086 outstanding balance of the prior mortgage. The new mortgage bore interest at the rate of 6.25% per annum, required monthly payments of principal and interest of $8,317 and had a balloon payment of $1,184,606 due at maturity on March 23, 2013.In July, 2010, the Company entered into a contract to sell the Building Industries Center property for a sales price of $2,150,000 and completed its sale on September 30, 2010.The net proceeds of sale were $780,664 (after repayment of the first mortgage of $1,241,752 and expenses of sale) and the gain from sale for financial reporting purposes was $1,764,313. 14 Index During the quarter ended March 31, 2010, the Company designated its Mapletree Industrial Center in Palmer, Massachusetts as held for sale. The carrying value of the property at September 30, 2010 was $683,623, net of accumulated depreciation of $330,482.The property is subject to a first mortgage in the outstanding principal amount of $22,763 at September 30, 2010. The mortgage bears interest at the rate of 3.25% per annum, requires monthly payments of principal and interest of $2,564 and matures on June 24, 2011. The property is currently being marketed for sale and, although no assurances can be given, the Company expects to sell the property for net proceeds in excess of its carrying value. During the quarter ended March 31, 2010, the Company also designated two cooperative apartment units in New York, New York and one cooperative apartment unit in Riverdale, New York as held for sale.The Company had previously designated one cooperative apartment unit in Riverdale, New York as held for sale during the three months ended June 30, 2009.In June, 2010, the Company completed the sale for these four cooperative apartment units for a sales price of $403,500.The net proceeds of sale were $327,434 and the gain from sale for financial reporting purposes was $299,241. In April, 2009, the Company sold its Crown Court property in New Haven, Connecticut for a purchase price of $1,635,000 over the outstanding principal mortgage balance of $2,053,964.The net proceeds of sale were $1,545,851 and the gain from sale for financial reporting purposes was $3,208,336. In October, 2009, the Company sold a cooperative apartment unit in Riverdale, New York for a sales price of $154,000.The net proceeds of sale were $145,738 and the gain from sale for financial reporting purposes was $121,144. The combined assets and liabilities of the properties held for sale at September 30, 2010 and the assets and liabilities of the properties held for sale at December 31, 2009 are segregated in the consolidated balance sheets.The components are as follows: September30, December31, Assets related to discontinued operations: Land $ $ Buildings Furniture and equipment Less: accumulated depreciation ) ) Net real estate Other assets 93 - $ $ Liabilities related to discontinued operations: Mortgage debt $ $ 15 Index 6. SECURITIES AVAILABLE FOR SALE The tables below summarize the Company’s securities available for sale: Amortized Cost Gross Unrealized Gains Gross Unrealized Losses Fair Value September 30, 2010 U.S. Government Agencies notes and bonds maturing within one year $ $
